Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of John Paul            Appeal from the 71st District Court of
Moncey and Tammie Jo Moncey                           Harrison County, Texas (Tr. Ct. No. 11-
                                                      0192). Opinion delivered by Justice Carter,
No. 06-12-00054-CV                                    Chief Justice Morriss and Justice Hill*
                                                      participating. *Justice, Retired, Sitting by
                                                      Assignment.



        As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s judgment finding that the 1967 Chevrolet
Corvette, vehicle identification number 194377S100978, was community property and render
judgment that it is John Paul Moncey’s separate property. We affirm the trial court’s judgment
in all other respects.
        We further order that the appellant, John Paul Moncey, pay seventy-five percent and
appellee, Tammie Jo Moncey, pay twenty-five percent of the costs of this appeal.


                                                      RENDERED MAY 17, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk